Filed 3/25/16 P. v. Clay D. CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A146360
v.
CLAY D.,                                                             (Contra Costa County
                                                                     Super. Ct. No. J0500819)
         Defendant and Appellant.


         Appellant, Clay D., a minor and dependent child of the juvenile court, admitted a
violation of Penal Code section 32, accessory to a crime. This is an appeal from the
juvenile court’s order declaring wardship and ordering probation terms, including
placement in a court-approved home or institution. Appellant’s court-appointed counsel
has filed a brief seeking our independent review of the record, pursuant to People v.
Wende (1979) 25 Cal.3d 436, to determine whether there are any arguable issues for
review. Appellant has also been informed of his right to file supplemental briefing, and
he has not done so. After our independent review of the record, we find no errors or
other issues requiring further briefing, and we affirm.
                        FACTUAL AND PROCEDURAL BACKGROUND
         We rely on the Alameda County Probation Intake Report for the description of the
underlying facts because this matter was resolved without the taking of testimony or trial.
         Appellant was arrested by the Berkeley Police Department on May 3, 2015. A
victim reported that he was walking with his friend when they were approached by two
male juveniles, one of whom said, “empty your pockets, or we are going to shoot.” The


                                                             1
victim and his friend brushed off the comments; the friend informed the suspect that he
didn’t have anything. According to the victim, one of the suspects motioned to his
waistband as if he had a gun. The victim and his friend went into a liquor store, and were
followed by four suspects, and told the store owner about the attempted robbery and
threats. One of the suspects hit the victim on the back of the head. The police were
called. Officers who were circulating in the area were flagged down by bystanders who
indicated that a group of males had been seen running through backyards. Four males
were detained about six blocks away; they were sweating profusely and covered in loose
debris. The victim identified appellant and another male as being involved in the
attempted robbery.
       A juvenile wardship petition was filed on May 13, 2015, alleging two felony
counts of attempted robbery (Pen. Code, §§ 664/211). Defendant was eligible for
deferred entry of judgment. However, he failed to appear in Alameda County on June 25,
2015, and a bench warrant was issued. It was reported to the court on June 25 that
although transportation had been arranged for appellant from his group home, he had
“AWOL’d” from the group home.
       On July 20, 2015, appellant appeared in juvenile court in Alameda County.
Counsel was appointed for him and he was advised of the charges against him. Appellant
was ordered detained, and the outstanding bench warrant was recalled. Appellant’s
counsel asked for more time to speak to appellant about an offer that had apparently been
conveyed for disposition of the matter.
       A pretrial conference was held on July 23, 2015. Appellant’s counsel stated that
she and appellant “had a very lengthy talk last night,” and appellant was prepared to
accept the offer to admit to an amended count 1 of the petition, a violation of Penal Code
section 32 as a misdemeanor, with the understanding that the matter would be transferred
to Contra Costa County for disposition since appellant lived in that county.
       The juvenile court advised appellant of the constitutional rights he was waiving,
and made sure he understood those rights. The juvenile court also advised appellant of
the consequences of his admission, and determined that appellant understood them. The


                                            2
juvenile court accepted appellant’s admission to amended count 1 of the petition, that he
was an accessory to an attempted robbery, a misdemeanor. The admission was made
with his counsel’s consent. The court found there was a factual basis for the admission.
      Count 2 of the petition was dismissed as part of the plea. The court transferred the
matter to Contra Costa County for disposition based on appellant’s long-term dependency
there pursuant to Welfare and Institutions Code section 300.1
      In Contra Costa County, proceedings were held to determine whether appellant’s
case should be handled pursuant to section 300 (juvenile dependency) or pursuant to
section 602 (ward of the court). The court ordered that a joint assessment report be
prepared pursuant to section 241.1 to determine how appellant would be best served.
Appellant was then 17 years old and a senior in high school. The report contained an
extensive discussion of appellant’s history, including that he had been removed from his
mother’s home when he was seven; he was in a guardianship home for eight years until
February 2014, when the guardianship terminated; and that he had then been placed in
three foster homes and six group homes. Appellant’s adjustment to his latter placements
was “poor” and he was “mostly defiant, disrespectful, and failed to follow established
rules and directions,” and “eventually ran away from every group home in which he had
been placed.” His most recent foster parent described him as “out of control” and stated
that he would leave the house for days at a time without her permission. Appellant’s
parents were both deceased.
      The probation officer and appellant’s social worker conferred and agreed to
recommend that appellant’s dependency status should be vacated, and he should be
adjudged a ward of the court pursuant to section 602. This recommendation to the court
was based on the gravity of the offense, appellant’s poor adjustment in various
placements, his history of running away from non-secure placements, his subpar
academic performance, his inclination to associate with peers who were criminally
inclined, possible mental health issues, and chronic marijuana use.

      1
          All further statutory references are to the Welfare and Institutions Code.


                                              3
       The court held further hearings on August 12 and August 19, 2015, for disposition
and section 241 status reports. Appellant was represented by counsel. The court read
and considered the probation department reports. The matter was continued to
September 2.
       At the dispositional hearing on September 2, 2015, appellant was represented by
two attorneys: his dependency counsel, and his attorney on the 602 petition. The court
considered the arguments of all counsel as to whether the case should proceed as a
wardship or dependency. The court read and considered all of the materials submitted by
the probation department, including a report describing appellant’s outbursts and
misconduct at juvenile hall since his last court appearance. Appellant was given the
opportunity to address the court; he read aloud a letter he had written to the judge.
       The court gave a detailed statement of reasons before ordering appellant’s
dependency status vacated and adjudging him a ward of the court. The court ordered that
appellant be placed in a court-approved home or institution, and detained in juvenile hall
pending delivery to placement. The court explained its reasons for this decision. After
hearing argument from counsel on the proposed probation terms, the court imposed
terms of probation.2 Appellant was given credit for 55 days custody already served.
                                      DISCUSSION
       We have reviewed the record on appeal in its entirety and conclude that there are
no meritorious issues to be argued.
       Appellant was at all times effectively represented by counsel, who protected his
rights and interests.




       2
        On October 8, 2015, the court modified appellant’s probation terms to delete
language from the search and seizure condition that would have subjected “[a]ny cell
phone or any other electronic device in their possession” to warrantless search. The court
also modified the same probation term to eliminate the requirement that appellant submit
his “access codes.” Appellant’s counsel had objected to the probation condition
regarding “the access codes for cell phone” at the September 2 hearing.


                                             4
       Appellant was advised of his constitutional rights and knowingly waived them.
Appellant was advised of the consequences of his admission, and made it with his
counsel’s consent. There was a factual basis for his admission.
       The juvenile court did not abuse its discretion in terminating appellant’s
dependency and adjudging appellant a ward of the court.
       We see no error in the disposition, the placement, or the calculation of custody
credits.
       We conclude there are no arguable issues within the meaning of People v. Wende,
supra, 25 Cal.3d 436.
                                     DISPOSITION
       The judgment is affirmed.




                                                 _________________________
                                                 Miller, J.


We concur:


_________________________
Kline, P.J.


_________________________
Richman, J.




                                             5